DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, Species F, Species J, Species Q, Species R and Species X in the reply filed on 8/20/2021 is acknowledged.
The election is not fully responsive to the restriction requirement. Although applicant indicates that claims 1 and 4-6 read on the elected invention and species (8/20/2021 remarks at 3), applicant has not identified the claim(s) that encompass each elected invention or species. In any event, Examiner considers claims 3, 6-8, and 17-20 as directed to non-elected species and withdraws those from consideration. For example, claim 3 is directed to non-elected species P; claim 6 is directed to non-elected species K; claims 7-8 are directed to non-elected species G;  claims 17 is directed to non-elected species B; claims 18-19 are directed to non-elected species C; claim 20 is directed to non-elected method. During the interview of 9/28/2021 applicants’ representative Mr. Jerald Meyer confirmed that claims 3, 6-8, 17-19 to be withdrawn as being directed to non-elected species.
The remaining claims 1-2, 4-5, and 9-16 are examined on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“first heat transfer part” in claims 1, 9-12, 16;
“second heat transfer part” in claims 1, 9-12, 16;
“imaging part” in claim 2;
“liquid discharge mechanism” in claims 4-5;
“contact/separation mechanism” in claim 5;
“partition member” in claim 9;
“holder” in claims 10-12;
“horizontal-direction driving part” in claim 10;
“vertical-direction driving part” in claim 12;
“liquid processing apparatus” in claim 13;
“placement part” in claim 13;
“first transfer device” in claim 13;
“second transfer device” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“first heat transfer part” is interpreted as requiring the structure(s) of a heater (para. 0082, 0146), a temperature-adjusting medium supplier (para. 0146), a Peltier element (para. 0146), a laser beam (para. 0146), and equivalents thereof;
“second heat transfer part” is interpreted as requiring the structure(s) of a heater (para. 0082, 0146), a heating plate (para. 0086), a temperature-adjusting medium supplier (para. 0146-47), a Peltier element (para. 0146-47), a laser beam (para. 0146), a cooling plate (para. 0085), and equivalents thereof;
“liquid discharge mechanism” is interpreted as requiring the structure(s) of a gutter (para. 0118), a suction nozzle (para. 0122), and equivalents thereof;
“contact/separation mechanism” is interpreted as requiring the structure(s) of a motor/robot/driving mechanism (see para. 0121), and equivalents thereof;
“partition member” is interpreted as requiring the structure(s) of a wall or plate (fig. 20, para. 0105), and equivalents thereof;
“holder
“horizontal-direction driving part” is interpreted as requiring the structure(s) of a transfer robot (see fig. 1-2), and equivalents thereof;
“vertical-direction driving part” is interpreted as requiring the structure(s) of a transfer robot (see fig. 1-2), and equivalents thereof;
“liquid processing apparatus” is interpreted as requiring the structure(s) of a chamber (see fig. 3), and equivalents thereof;
“placement part” is interpreted as requiring the structure(s) of a load port (see fig. 1-2), and equivalents thereof;
“first transfer device” is interpreted as requiring the structure(s) of a transfer robot (see fig. 1-2), and equivalents thereof;
“second transfer device” is interpreted as requiring the structure(s) of a transfer robot (see fig. 1-2), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Comment
Claim 1 recites “covering an upper surface of the substrate with an uneven pattern formed thereon with a liquid film” at line 1-2. The use of two “with” creates confusion; for example, it can mean covering the substrate with a pattern. It’s recommended to change “substrate with an uneven pattern” with “substrate having an uneven pattern” or “substrate comprising an uneven pattern.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites an “imaging part,” but the written description fails to disclose any structure for the imaging part. For example, the specification merely discloses that imaging part 82 is configured to capture an image of the liquid film LF3 (para. 0104), but fails to disclose any specific structure for the imaging part (e.g., any lens used, the type of image sensor, the operating wavelength, the type of image captured, etc.).

Claims 1-2, 4-5, and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the substrate” at line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the first and second heat” at line 2. There is insufficient antecedent basis for this limitation in the claim. It should be “the first heat and the second heat.”
Claim 10 recites “a horizontal-direction driving part configured to relatively move the holder in a horizontal direction relative to the first heat transfer part and the second heat transfer part” at line 3-4. It’s unclear if there’s any difference between “moving” the holder relative to the heat transfer parts and “relatively moving” the holder relative to the heat transfer parts. For examination purpose, “relatively” is considered redundant and “relatively move the holder” is interpreted as “move the holder.”
The same rejection applies to claim 11 (“holder is relatively moved . . . relative to the first heat transfer part . . .”); claim 12 (“relatively move the holder . . . relative to the first heat transfer part . . . ”)
Claim 10 recites “the exposure by the agglomeration” at line 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites a substrate processing system that comprises “the drying apparatus of claim 1” and “a liquid processing apparatus.” In claim 1, the drying apparatus is “for covering an upper surface of the substrate with . . . a liquid film,” but in claim 13, the liquid processing 
Claims 4-5 and 14-16 are also rejected because they depend on a claim rejected under 112(b) above.
Claim limitation “imaging part” (recited in claim 2) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly describe  the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. In particular, the specification merely discloses that imaging part 82 is configured to capture an image of the liquid film LF3 (para. 0104), but fails to disclose any specific structure of the imaging part (e.g., any lens used, the type of image sensor, the operating wavelength, the type of image captured, etc.) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIHARA (US PGPUB 20150243542).
Regarding claim 1, YOSHIHARA teaches a drying apparatus (apparatus 1, fig. 1, 22; see also claims 26-30, fig. 42A-42B, 43A-43B, para. 0058-59, 0477-81, 0485-86) for covering an upper surface of the substrate with an uneven pattern formed thereon (substrate W has a pattern 101, see fig. 11, 14A-14D, para. 0231-34) with a liquid film and subsequently drying the substrate (removing a liquid film of organic solvent from substrate’s front surface, see para. 0009-12).
YOSHIHARA’s apparatus (apparatus 1, fig. 22) comprises:
a first heat transfer part (multiple heaters 33 are arranged to heat multiple regions of the upper surface of the substrate W at an independent temperature for each region, see fig. 23, para. 0373; one of the multiple heaters 33 is considered the “first heat transfer part”) whose temperature is adjusted to a first temperature (controller 3 causes heaters 33 to produce heat at a given temperature, para. 0413), wherein a first heat is transferred between the first heat transfer part and the substrate by a first temperature difference (heat from heaters 33 is transferred to substrate W, para. 0374); 
a second heat transfer part (multiple heaters 33 are arranged to heat multiple regions of the upper surface of the substrate W at an independent temperature for each region, see fig. 23, para. 0373; another of the multiple heaters 33 is considered the “second heat transfer part”) whose temperature is adjusted to a second temperature (controller 3 causes heaters 33 to produce heat at a given temperature, para. 0413) different from the first temperature (using multiple heaters 33 to generate temperature difference in substrate W, fig. 42A-42B, 43A-43B, para. 0477-81, 0485-86), wherein a second heat is transferred between the second heat transfer part 
a controller (controller 3) configured to control the first temperature and the second temperature (controller 3 controls the temperature for multiple heaters 33, para. 0477-78, 0481, 0483-85) and to control a surface tension distribution of the liquid film (surface tension is controlled via heating the IPA film, see para. 0286-87, 0434) so as to control an agglomeration of the liquid film (controlling the boundary of the IPA film, see fig. 42A-42B, 43A-43B, para. 0480-81, 0484-86).  
Regarding claim 4, YOSHIHARA teaches the apparatus of Claim 1. YOSHIHARA teaches a liquid discharge mechanism (guiding member 60, fig. 22, 25-26, 32-38, 40, 42-46) brought into contact with the liquid film and configured to discharge the liquid film outward of the substrate (guiding member 60 contacts IPA film and guides it away from substrate, see fig. 32, 36-38, 42-46, para. 0415, 0432, 0435-36, 0444-45, 0448, 0453-54, 0459, 0463, 0477, 0482). 
Regarding claim 5, YOSHIHARA teaches the apparatus of Claim 5. YOSHIHARA teaches a contact/separation mechanism (e.g., chuck opening/closing unit 25, fig. 35A-35B, para. 0449) configured to move the liquid discharge mechanism relative to the substrate so as to bring the liquid film into contact with the liquid discharge mechanism and separate the liquid film from the liquid discharge mechanism (through the operation of chuck opening/closing unit 25, guiding member 60 moves towards or away from IPA film, see para. 0449, 0453-54, 0457-58, fig. 35A-35B, 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHIHARA (as applied to claim 1), in view of NAOHARA (US PGPUB 20190172732).
Regarding claim 2, YOSHIHARA teaches the apparatus of Claim 1.
YOSHIHARA does not explicitly teach an imaging part configured to capture an image of the agglomeration of the liquid film.  
NAOHARA teaches a substrate drying apparatus (abstract), just like YOSHIHARA and the present application. NAOHARA teaches a first heat transfer part and a second heat transfer part (see fig. 23-24, para. 0134-35) for performing a drying process. NAOHARA teaches an imaging part (imaging unit 70 comprising camera 72, para. 0068, fig. 2-3) configured to capture an image of the agglomeration of the liquid film (imaging unit captures images of a liquid membrane on substrate W’s top surface, abstract, 0010-12, 0092-93, 0097, 0103, 0106-07, fig. 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify YOSHIHARA to incorporate an imaging part configured to capture an image of the agglomeration of the liquid film (as taught by NAOHARA), with reasonable expectation of monitoring the drying area on the substrate, for several reasons. First, NAOHARA teaches that the imaging unit allows the controller to determine if a dry area on the substrate is normal; given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such an imaging unit. Second, it’s well known in the art to use an imaging unit to capture an image of the liquid film on the substrate. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. An imaging unit as incorporated would perform the same function as before (e.g., capturing image of the liquid film on the substrate), thus yielding predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHIHARA (as applied to claim 1), in view of MORI (US PGPUB 20170051406).
Regarding claim 9, YOSHIHARA teaches the apparatus of Claim 1.
YOSHIHARA does not explicitly teach a partition member configured to inhibit the first and second heat from being transferred between the first heat transfer part and the second heat transfer part, respectively. 
MORI teaches an apparatus having a first heat transfer part and a second heat transfer part (heater 50, heater 52, fig. 27-28), just like YOSHIHARA and the present application. MORI teaches that the different heaters have different temperatures so as to create different temperature zones on the substrate (see para. 0007, 0059-60, 0063, 0063). MORI teaches a partition member (heat insulating portion 190, fig. 27-28, para. 0133-38). The partition member is fully capable of inhibiting the first and second heat from being transferred between the first heat transfer part and the second heat transfer part, respectively (see para. 0137, heat insulating portion 190 functions as a thermal barrier for inhibiting heat conduction between portion 16a and portion 16b, which are heated by heater 50 and heater 52 respectively).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify YOSHIHARA to incorporate a partition member configured to inhibit heat from being transferred between different heat transfer parts (as taught by MORI), with reasonable expectation of creating temperature difference, for several reasons. First, like YOSHIHARA, MORI is directed to using different heaters having different temperatures to create different temperature zones on the substrate. By deploying thermal insulation (such as heat insulating portion 190) between the heaters, transfer of heat between zones can be reduced or prevented, thus creating definite temperature difference in the substrate (see, e.g., para. 0005-07, 0137). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such a partition member. Second, it’s well known in the art to use a partition member to inhibit heat from being transferred between different heat transfer parts. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A partition member as incorporated would perform the same function as before (e.g., inhibiting heat transfer), thus yielding predictable results.

Claims 1, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI (US PGPUB 20140261566), in view of YOSHIHARA.
Regarding claim 1, HAYASHI teaches a drying apparatus (substrate processing device 10, fig. 1-4, para. 0020) for covering an upper surface of the substrate with an uneven pattern formed thereon (substrate W has a pattern, fig. 8A, para. 0041) with a liquid film (substrate W covered with volatile solvent such as IPA, fig. 8A, para. 0031, 0041) and subsequently drying the substrate (drying substrate W, abstract, para. 0009-10, 0034).
HAYASHI’s apparatus comprises:
a first heat transfer part (a plurality of heating lamps 64A, para. 0039-40; one of them is considered “first heat transfer part”) whose temperature is adjusted to a first temperature (each lamp 64A is turned on to heat the substrate, para. 0039-40, 0053-54, so it inherently has a temperature), wherein a first heat is transferred between the first heat transfer part and the substrate by a first temperature difference (heat from each lamp 64A heats the substrate, para. 0039-40, 0053-54); 
a second heat transfer part (a plurality of heating lamps 64A, para. 0039-40; another of them is considered “second heat transfer part”) whose temperature is adjusted to a second temperature (each lamp 64A is turned on to heat the substrate, para. 0039-40, 0053-54, so it inherently has a temperature), wherein a second heat is transferred between the second heat 
a controller (controller 70) configured to control the first heat transfer part and the second heat transfer part (para. 0039, 0053, controller 70 controls heating unit 64 to turn on each heating lamp 64A).
HAYASHI does not explicitly teach:
The second temperature is “different from the first temperature”;
the controller is “configured to control the first temperature and the second temperature and to control a surface tension distribution of the liquid film so as to control an agglomeration of the liquid film.”
As explained above, YOSHIHARA teaches a drying apparatus comprising a first heat transfer part whose temperature is adjusted to a first temperature and a second heat transfer part whose temperature is adjusted to a second temperature; the second temperature is different from the first temperature; and a controller configured to control the first temperature and the second temperature and to control a surface tension distribution of the liquid film so as to control an agglomeration of the liquid film. YOSHIHARA teaches that by creating a temperature difference (via the controller), a flow of the liquid film is generated to flow from a high temperature region to a low temperature region, which helps to remove the liquid film quickly, efficiently, and as a single continued mass without split into small droplets (para. 0059, 0076, 0084, 0483-84, 0486, fig. 42A-42B, 43A-43B; see annotated fig. 43A below).

    PNG
    media_image1.png
    413
    940
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify HAYASHI to adjust different heating lamps to different temperatures and configure the controller to control those different temperatures, with reasonable expectation of drying the substrate, for several reasons. First, by creating a temperature difference (via the controller), the liquid film flows from a high temperature region to a low temperature region, which helps to remove the liquid film quickly, efficiently, and as a single continued mass without split into small droplets (see YOSHIHARA). Given this benefit, a person having ordinary skill in the art would’ve been motivated to adjust different heating lamps to different temperatures. Second, it’s well known in the art to adjust different heat transfer parts to different temperatures (via the controller) to create a temperature difference on the substrate. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Adjusting the different heating lamps to different temperatures (via the controller) would yield the predictable results of heating and drying the substrate. In the resulting combination, using controller 70, one heating lamp 64A 

    PNG
    media_image2.png
    549
    710
    media_image2.png
    Greyscale

Regarding claim 10, the combination of HAYASHI and YOSHIHARA teaches the apparatus of Claim 1. 
HAYASHI teaches a holder (the portion of transporting robot 12 that contacts and holds substrate W, see fig. 1, para. 0020) configured of horizontally hold the substrate (see fig. 1, robot 12 holds substrate W horizontally).
Robot 12 inherently has a horizontal-direction driving part. That’s because robot 12 moves substrate W between buffer unit 30—which contains the heat transfer parts (substrate drying chamber 60 comprising lamps 64A is arranged in each buffer 32 of buffer unit 30, see para. 0020, 0039, fig. 1, 3)—and a plurality of substrate cleaning chambers 40 (see fig. 1, para 0021), wherein buffer unit 30 and cleaning chambers 40 are arranged in the horizontal direction (see fig. 1). Robot 12’s horizontal-direction driving part is fully capable of relatively moving the holder in a horizontal direction relative to the first heat transfer part and the second heat transfer part. When robot 12 feeds a substrate W into a buffer 32, it’s moving the substrate and the holder 
Regarding claim 12, the combination of HAYASHI and YOSHIHARA teaches the apparatus of Claim 10. HAYASHI’s robot 12 inherently has a vertical-direction driving part. That’s because robot 12 transports a plurality of substrates W into buffers 32 of buffer unit 30 (para. 0021-22), wherein buffers 32 are arranged vertically (para. 0022, arranged in multi-shelf form). Robot 12’s vertical-direction driving part is fully capable of relatively moving the holder in a vertical direction relative to the first heat transfer part and the second heat transfer part. When robot 12 feeds substrates W to a higher or a lower buffer 32, it’s moving each substrate W and the holder (the portion of robot 12 that contacts and holds substrate W) in a vertical direction relative to the heat transfer parts (e.g., lamps 64A), which are located in buffers 32 (lamps 64A arranged in buffers 32, as explained above).
Regarding claim 13, HAYASHI teaches a substrate processing system (substrate processing device 10, fig. 1). HAYASHI’s system comprises: 
a drying apparatus (heating unit 64, fig. 1, 3, para. 0020); 
a liquid processing apparatus (substrate cleaning chamber 40, fig. 1-2, 0020) configured to form the liquid film (chamber 40 comprises solvent supply unit 48 to supply volatile solvent such as IPA to substrate W, fig. 2, para. 0023, 0031); 
a placement part (substrate supply/discharge unit 20, fig. 1, para. 0020) on which a carrier accommodating the substrate is placed (cassettes 21, which accommodates a plurality of substrates W, is placed in substrate supply/discharge unit 20, para. 0021);
first transfer device (transporting robot 11, fig. 1, para. 0020) configured to transfer the substrate to the placement part and a delivery part (robot 11 transfers substrates between substrate supply/discharge unit 20 and buffer unit 30, fig. 1, para. 0021);
a second transfer device (transporting robot 12, fig. 1, para. 0020) configured to transfer the substrate to the delivery part and the liquid processing apparatus (robot 12 transfers substrates between buffer unit 30 and substrate cleaning chamber 40, fig. 1, para. 0021).  
As explained above, HAYASHI’s drying apparatus (heating unit 64) comprises:
a first heat transfer part (one of the plurality of heating lamps 64A) whose temperature is adjusted to a first temperature, wherein a first heat is transferred between the first heat transfer part and the substrate by a first temperature difference; 
a second heat transfer part (another of the plurality of heating lamps 64A) whose temperature is adjusted to a second temperature, wherein a second heat is transferred between the second heat transfer part and the substrate by a second temperature difference;
a controller (controller 70) configured to control the first heat transfer part and the second heat transfer part.
As explained above, HAYASHI does not explicitly teach:
The second temperature is “different from the first temperature”;
the controller is “configured to control the first temperature and the second temperature and to control a surface tension distribution of the liquid film so as to control an agglomeration of the liquid film.”
As explained above, YOSHIHARA teaches a drying apparatus comprising a first heat transfer part whose temperature is adjusted to a first temperature and a second heat transfer part whose temperature is adjusted to a second temperature; the second temperature is different from the first temperature; and a controller configured to control the first temperature and the second temperature and to control a surface tension distribution of the liquid film so as to control an agglomeration of the liquid film. As explained above, it would’ve been obvious to a person 

    PNG
    media_image2.png
    549
    710
    media_image2.png
    Greyscale

Regarding claim 14, the combination of HAYASHI and YOSHIHARA teaches the system of Claim 13. HAYASHI teaches wherein the drying apparatus is installed inside the delivery part (para. 0020, drying chamber 60 arranged in buffer 32 of buffer unit 30).
Regarding claim 15
Regarding claim 16, the combination of HAYASHI and YOSHIHARA teaches the system of Claim 13. As explained above, the combination teaches  wherein the second temperature (T2) is lower than the first temperature (T1). The combination also teaches the second heat transfer part and the first heat transfer part are sequentially arranged side by side in a direction in which the substrate is loaded into the drying apparatus (see annotated fig. 3 above, the heating lamps are arranged sequentially side by side in the horizontal direction, and the substrate is loaded into the drying apparatus in the horizontal direction).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of HAYASHI and YOSHIHARA (as applied to claim 10), in view of MAYUSUMI (US Patent 6578589).
Regarding claim 11, the combination of HAYASHI and YOSHIHARA teaches the apparatus of Claim 10.
The combination does not explicitly teach wherein the controller is configured to change a speed at which the holder is relatively moved in the horizontal direction relative to the first heat transfer part and the second heat transfer part according to a progress of the exposure by the agglomeration. 
The combination also does not explicitly teach that HAYASHI’s robot 12 transports substrate W under the heat transfer parts (e.g., lamps 64A) within substrate drying chamber 60, which is arranged for each buffer 32 (para. 0034). Although HAYASHI teaches that transport roller 62—which transports substrate W horizontally through drying chamber 60 (see fig. 3)—can be substituted by a clamper (para. 0106; the clamper corresponds to “holder”), HAYASHI does not disclose how the clamper moves horizontally through drying chamber 60.
But it’s well known in the art to attach a robot to a holder so as to move the holder horizontally through a heating chamber. For example, MAYUSUMI teaches an apparatus for heating a substrate (fig. 1, abstract), just like HAYASHI, YOSHIHARA, and the present application. MAYUSUMI teaches a holder (robot hand 5, fig. 1, col. 7 line 64-65, col. 8 line 20-25; end effector, col. 4 line 43-48) configured to horizontally hold the substrate (see fig. 1). MAYUSUMI also teaches a horizontal-direction driving part (four-axis robot 11, fig. 1, col. 8 line 29-33) configured to relatively move the holder in a horizontal direction relative to a plurality of heat transfer parts (robot 11 transports substrate W and robot hand 5 in a horizontal direction relative to infrared lamps 6, see fig. 1, abstract, col. 8 line 55-60).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HAYASHI and YOSHIHARA such that robot 12 transports substrate W through drying chamber 60, with reasonable expectation of transporting and drying the substrate, for several reasons. 
First, HAYASHI already teaches rollers 62 for moving substrate W horizontally through drying chamber 60 (see annotated fig. 3 above), and the rollers can be substituted by a clamper. Because a clamper holding a substrate does not move by itself, a person having ordinary skill in the art would reasonably expect a robot or a driving mechanism that moves such clamper horizontally through drying chamber 60. 
Second, it’s well known in the art to use a robot to horizontally transport a substrate holder through a chamber comprising heat transfer parts (see MAYUSUMI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Modifying robot 12 so that it transports substrate W through drying chamber 60 would achieve the predictable result of drying the substrate.
Moreover, it would’ve been obvious to configure the controller to control robot 12, for several reasons. First, HAYASHI already teaches that controller 70 controls various parts of the substrate processing apparatus, including transport rollers 62 (para. 0034, 0036, 0045), which horizontally transport the substrate relative to lamps 64A in drying chamber 60. Because the clamp is a substitute for the rollers 62, a person having ordinary skill in the art would reasonably expect that controller 70 also controls the clamper (which is moved by robot 12, as explained above). Second, automation is considered obvious, MPEP § 2144.04.III. Third, it’s well known to use a controller to control various parts of a substrate processing apparatus, including parts that transport substrates. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In sum, the combination of HAYASHI, YOSHIHARA and MAYUSUMI teaches the controller is configured to control how the substrate holder and the substrate W (which is held by such holder) are moved relative to heat transfer parts (e.g., lamps 64A) in substrate drying chamber 60. Conversely, by moving the substrate, the controller also controls how the heat transfer parts—including a boundary between different heat transfer parts—are moved relative to the substrate (see annotated fig. 3 below).

    PNG
    media_image3.png
    549
    710
    media_image3.png
    Greyscale

YOSHIHARA teaches that when forming a dry region in the IPA liquid film on the substrate, a gas-liquid interface is also formed on the film (see para. 0480, fig. 42-46). The position of such gas-liquid interface corresponds to “a progress of the exposure by the agglomeration.” YOSHIHARA teaches controlling (via the controller) the movement of the boundary between a high-temperature region and a low-temperature region of the heaters—different heaters have different temperatures—in association with the movement of the IPA gas-liquid interface (see para. 0481, 0495-96; see also annotated fig. 3 above). In other words, YOSHIHARA teaches controlling (via the controller) the movement of the boundary between different heat transfer parts “according to a progress of the exposure by the agglomeration.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of HAYASHI, YOSHIHARA and MAYUSUMI to configure the controller to control the movement of the holder in the horizontal direction relative to the heat transfer parts according to the movement of the IPA gas-liquid interface, with reasonable expectation of drying the substrate. It’s well known in the art to use a controller to control how heat transfer parts (including a boundary between different heat transfer parts) are moved relative to the substrate, and it’s well known in the art to See KSR, 550 U.S. at 415-421; MPEP § 2143, A. In the resulting modification, the controller would be configured to change how the holder is relatively moved (e.g., change its speed) in the horizontal direction relative to the heat transfer parts according to a progress of the exposure by the agglomeration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714